McDONALD, Chief Justice.
This is an appeal from the District Court of McLennan County, Texas. This was’a suit to quiet title to a certain tract of land and for declaratory judgment setting forth the-rights of the parties to crops to be grown oil the land. A cross-action was filed by Defendants upon 5 promissory notes made by Plaintiff, and for foreclosure of chattel mortgage upon the crops on the land. Trial was before the court without a jury, which rendered judgment for Plaintiff in part and for the Defendants in part. Defendants excepted and appealed to this court.
Plaintiff and Defendants have filed a joint motion in which they state that all matters in controversy in the appeal have been settled, and in which they'request this court' to dismiss the appeal. This appeal is accordingly Dismissed.